Exhibit 10.1

[g292271kai001.gif]

 

Date:

November 9, 2007

 

 

To:

Bruce Chizen

 

 

From:

Charles Geschke and John Warnock

 

 

Subject:

Transition Agreement

 

Although we understand and accept your decision to resign as Chief Executive
Officer of Adobe Systems Incorporated as of November 30, 2007, your invaluable
contributions, insight and leadership will be greatly missed.  We appreciate
your willingness to help us through this phase of transition, as your continued
support and assistance are important to our continued success.  We would like to
offer you a transitional position as a strategic advisor to the Chief Executive
Officer.  This assignment is expected to last until November 28, 2008.

 

In your role as strategic advisor, you will work with the Chief Executive
Officer to transition your responsibilities, including working with key
customers and strategic partners, and you will handle various other strategic
projects as requested by the Chief Executive Officer and the Board of
Directors.  It is expected that the transition matters and strategic projects
will require at least twenty-four hours each week.

 

As compensation for this assignment, you will receive as salary an amount equal
to 50% of your current base salary and you will be eligible to earn a target
award for fiscal year 2008 under the Executive Cash Performance Bonus Plan equal
to 75% of your new base salary.  Except as set forth in this letter, the rest of
the terms relating to your employment, including eligibility for employee
benefits, reimbursement of approved business expenses, option and performance
share vesting, rights under your existing indemnity agreement and your at-will
employment status, remain unchanged by this letter agreement.

 

In light of your resignation as Chief Executive Officer, you agree that you will
no longer be eligible for any severance or change in control benefits that are
currently offered to you under applicable compensation and benefit plans,
policies and agreements.  In lieu of such rights, in the event the company (or
any successor entity) terminates your employment in connection with a change in
control (as defined in the company’s 2003 Equity Incentive Plan) prior to
November 28, 2008, the company will pay you in a lump sum within 30 days after
your termination an amount equal to the sum of the salary payments that you
would have been paid, and the premiums for health and life insurance that would
have been paid on your behalf under this letter agreement, between the effective
date of the termination and November 28, 2008, plus your target award for 2008
(as described above, calculated as if 100% performance was achieved).  In
addition, your then outstanding equity awards will become immediately vested as
to the number

 

 

--------------------------------------------------------------------------------


 

of shares that would have vested under those awards in the ordinary course
through November 28, 2008.

 

It is expected that you will continue as a member of the Company’s Board of
Directors until the completion of your term, which will occur at the annual
meeting of the stockholders for 2008, expected to be held in the spring.

 

Thank you once again for your valuable contributions.

 

Regards,

 

 

/s/ CHARLES GESCHKE

Charles Geschke

Co-Chairman of the Board

 

 

/s/ JOHN WARNOCK

John Warnock

Co-Chairman of the Board

 

 

Acknowledged and agreed:

 

/s/ BRUCE CHIZEN

Bruce Chizen

 

 

--------------------------------------------------------------------------------